Citation Nr: 0123316	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  01-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a waiver of a VA disability pension 
overpayment in the amount of $12,186.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 letter issued by 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


REMAND

In the case at hand, the veteran and his representative have 
both argued that the veteran never received the October 1999 
letter of overpayment from the RO.  The veteran's request for 
waiver was received by the RO in June 2000, more than 180 
days following the letter of overpayment.  See 38 C.F.R. 
§ 1.963(b)(2) (2000) (a request for waiver of an indebtedness 
may only be considered if made within 180 days following the 
date of a notice of indebtedness).  

In this regard, the Board observes that, in a bulletin dated 
on May 14, 1999 (OF Bulletin 99.GC1.04), the Veterans 
Benefits Administration (VBA) Debt Management Center (DMC) 
set forth requirements for cases where timeliness of a waiver 
request was at issue.  What is required is that, in any 
waiver decision involving a debt under the DMC's jurisdiction 
where timeliness of the waiver request is at issue, the DMC 
will provide verification of the date on which the initial 
notice of indebtedness and the right to request waiver were 
dispatched to the debtor.  However, the record does not 
reflect that this development was accomplished in this case.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should contact the DMC to ensure 
that the procedures set forth in OF 
Bulletin 99.GC1.04, dated on May 14 1999, 
are followed.  The RO should associate 
with the claims folder all information 
obtained from the DMC, including a 
printout of the Centralized Accounts 
Receivable Online System (CAROLS) screen 
which indicates when the veteran was 
notified of the overpayment indebtedness 
and his waiver rights, a copy of the form 
letter, and an explanation of the codes 
on the CAROLS screen.  

When the requested development has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his present appeal.  No action 
is required of the veteran until he is so notified.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


